sn-t?
                               ELECTRONIC RECORD




COA #      11-13-00174-CR                        OFFENSE:        32.21


           Morris Landon Johnson, II v.
STYLE:     The State of Texas                    COUNTY:         Erath

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    266th District Court


DATE: 6/5/15                     Publish: NO     TC CASE #:      CR13895




                        IN THE COURT OF CRIMINAL APPEALS



          Morris Landon Johnson, II
style:    v. The State of Texas                       cca#:       PD-0892-15
         PRO SE                       Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         R£ru&eh                                      JUDGE:

DATE:     1//py/AOUT                                  SIGNED:                           PC:

JUDGE:         ££4 UAAstsO^-                          PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD